DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/655,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application would anticipate the claims of the instant application as shown below.  Further, impairment due to drugs or alcohol would be understood by one of ordinary skill in the art as being a medical condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application claim 1 unless other specified 
Reference application claim 1
A system configured to implement one or more tests which screen for various medical conditions, the system comprising:
A system configured to implement one or more tests indicative of impairment due to drugs or alcohol, the system comprising: 

a VR headset configured to display at least one virtual environment and at least one virtual object in the environment;
a VR headset configured to display at least one virtual environment and at least one virtual object in the environment; an eye tracking component;

an eye tracking component; and
an eye tracking component;

a processor in communication with a memory comprising instructions to measure a change in one or more features of a patient's eyes with the eye tracking component,
and a processor in communication with a memory comprising instructions to measure a change in one or more features of a test subject's eyes with the eye tracking component

wherein the change in one or more features of the patient's eyes is induced by a manipulation of the at least one virtual environment or the at least one virtual object displayed by the VR headset.

wherein the change in one or more features of the test subject's eyes is induced by a manipulation of the at least one virtual environment or the at least one virtual object displayed by the VR headset, 

7. The system of claim 6, wherein the predetermined baseline standards of symptoms associated with the various medical conditions include parameter values related to one or more of a timestamp, a test state, scene settings, left pupil size, right pupil size, eye gaze to target cast distance, eye gaze to target cast vertical angle, eye gaze to target cast horizontal angle, eye horizontal angle to normal, eye vertical angle to normal, distance between eye focus points, eye position, and eye jitter.
wherein the one or more features of the test subject's eyes corresponds to at least one of a left pupil size, a right pupil size, an eye gaze to target cast distance, an eye gaze to target cast vertical angle, an eye horizontal angle to normal, an eye vertical angle to normal, a distance between eye focus points, or eye jitter, and wherein a level of impairment is determined in accordance with the change in the one or more features of the test subject's eyes.



Instant application claim 16 unless other specified 
Reference application claim 16
A method of screening for various medical conditions, the method comprising:
A method of indicating impairment due to drugs or alcohol, the method comprising: 

displaying at least one virtual environment and at least one virtual object in the environment with a VR headset, wherein the VR headset includes an eye tracking component and a processor in communication with a memory, the memory including instructions for measuring a change in one or more features of a patient's eyes with the eye tracking component;
displaying at least one virtual environment and at least one virtual object in the environment with a VR headset, wherein the VR headset includes an eye tracking component and a processor in communication with a memory, the memory including instructions for receiving stored VR data representative of a measured change in one or more features of a test subject's eyes with the eye tracking component; 

manipulating the at least one virtual environment or the at least one virtual object displayed by the VR headset; 

4manipulating the at least one virtual environment or the at least one virtual object displayed by the VR headset; 

measuring parameter values representative of the change in one or more features of the patient's eyes after manipulating the virtual environment or the virtual object; and
measuring parameter values representative of the change in one or more features of the test subject's eyes after manipulating the virtual environment or the virtual object; and 

correlating the measured parameter values with predetermined baseline standards of symptoms associated with the various medical conditions; and,

correlating the measured parameter values with predetermined baseline standards of impairment; and,  

predicting a medical condition based on the correlation with the predetermined baseline standards of symptoms associated with the various medical conditions and outputting the prediction; or,

predicting a level of impairment based on the correlation with the predetermined baseline standards of impairment and outputting the prediction; or
outputting the correlation with the predetermined baseline standards of symptoms associated with the various medical conditions

outputting the correlation with the predetermined baseline standards of impairment, 

17. The method of claim 16, wherein measuring parameter values further comprises recording at least one of a timestamp, a test state, scene settings, left pupil size, right pupil size, eye gaze to target cast distance, eye gaze to target cast vertical angle, eye gaze to target cast horizontal angle, eye horizontal angle to normal, eye vertical angle to normal, distance between eye focus points, eye position, and eye jitter.
wherein the one or more features of the test subject's eyes corresponds to at least one of a left pupil size, a right pupil size, an eye gaze to target cast distance, an eye gaze to target cast vertical angle, an eye horizontal angle to normal, an eye vertical angle to normal, a distance between eye focus points, or eye jitter.



The following claims are also anticipated by the reference application:
Instant application claims 
Reference application claims
2
2
3
3

4
5
5
6
6
7 and 17
1, 16, and 7
8
8
9
9
10
10
11
11
12
12
13 and 18
13
14 and 19
14
15
15
20
20


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (US 2016/0262608.
Regarding claim 1, Krueger teaches a system configured to implement one or more tests (Fig 6-8 for example of some of the tests using the system) which screen for various medical conditions ([0353] – concussion or TBI and  [0139; 0355] teaches a variety of medical conditions that can be diagnosed/quantified using the system); , the system comprising: 
a VR headset (300 – head-worn virtual reality unit.  The examiner notes that [0146] teaches that the virtual headset can have similar components to the AR headset taught Fig 1 with exception of the type of display where AR allows viewing the surrounding environment of the user and the VR only the virtual environment) configured to display at least one virtual environment and at least one virtual object in the environment  ([0186-0192; 0200-205] teaches a visual target element which is the equivalent of the virtual object and a background which is the equivalent of the environment.   Throughout Krueger, there are additional teachings about the target and background and their properties for various tests that can be performed using the system); 
(eye sensor – 110 see also [0142; 0146]) ; and 
a processor (processor 124) in communication with a memory (memory 134) comprising instructions to measure a change in one or more features of a patient's eyes with the eye tracking component ([0304; 0307-0308]), 
wherein the change in one or more features of the patient's eyes is induced by a manipulation of the at least one virtual environment or the at least one virtual object displayed by the VR headset (Krueger throughout the disclosure teaches a variety of ways to manipulated the background/environment and the target/virtual object see Fig 6-8 and [0149-0223, 0268-0269] for different tests to causes changes in person’s eyes).
Regarding claim 2, Krueger teaches the system of claim 1, further comprising one or more sensors in communication with the eye tracking component, the one or more sensors including cameras ([0142] as part of the eye tracker), body tracking sensors, accelerometers G-sensors ([0141; 0289; 0300]), gyroscopes ([0141; 0300]), proximity sensors ([0295]), or electrodes for obtaining EEG data.
Regarding claim 4, Krueger teaches the system of claim 1, further comprising one or more light sources mounted to the VR headset ([0227-0228] teaches a one or more LEDs may be used to illuminate the eyes of the user as part of the eye tracking system see also [0224-0225].  Further the display for the virtual reality headset is a light made of the plurality of light sources/pixels see [0290] for example).
Regarding claim 5, Krueger teaches the system of claim 1, wherein the memory further comprises a testing component having instructions to perform the one or more tests which screen for various medical conditions ([0304; 0307]), wherein the testing component outputs parameter values for each of the one or more tests (Step 644 outputs different performance parameter for each test see also [0159; 0172; 0184; 0332]).
Regarding claim 6, Krueger teaches the system of claim 5, wherein the memory further comprises a comparison component having instructions to correlate the parameter values output by the testing component with parameter values corresponding to predetermined baseline standards of symptoms associated with the various medical conditions (Claims 2 and 5 of Krueger teaches comparing the a signal gain and phase signal with a reference value to determine if normal.  Both gain and phase are based on eye tracking data see [0047-0048]. The reference value would be a predetermined baseline standard.  [00348; 0359] further teaches fitting the performance measures to a continuous scale where different portions of the scale correspond to below, normal, above normal.).
Regarding claim 7, Krueger teaches the system of claim 6, wherein the predetermined baseline standards of symptoms associated with the various medical conditions include parameter values related to one or more of a timestamp ([0221-0222] eye position as a function of time would require timestamps ), a test state (Fig 6-8 teach different test states), scene settings, left pupil size ([0045; 00269; 0275-0276]), right pupil size ([0045; 00269; 0275-0276]), eye gaze to target cast distance, eye gaze to target cast vertical angle, eye gaze to target cast horizontal angle, eye horizontal angle to normal, eye vertical angle to normal (eye angle –[0232; 0308; 0047]), distance between eye focus points, eye position ([0308]), and eye jitter.
Regarding claim 8, Krueger teaches the system of claim 6, wherein the memory further comprises a decision component having instructions to predict a medical condition based on the correlation of the comparison component (As noted in the rejection of claim 6, the reference value comparison results in determination of normal or abnormal value which would be the equivalent of the claimed decision component).
Regarding claim 9, Krueger teaches the system of claim 8, wherein the memory further comprises an output component to output the medical condition prediction of the decision component or the correlation of parameter values of the comparison component ([0332-0333] teaches outputting the results of the decision of a normal or abnormal condition).
Regarding claim 12, Krueger teaches the system of claim 1, further comprising one or more peripheral devices connected in communication with the VR headset and configured to supplement data generated by the eye tracking component ([0289] – handheld microcontrollers can also be used to manipulate the displayed images and obtain more of an immersive testing, training or rehabilitation experience. [0334] indicates that external infrared or ultrasonic sensors can be used to track body/head position)
Regarding claim 13, Krueger teaches the system of claim 1, wherein the manipulation of the at least one virtual environment includes a change in brightness, contrast, or color of a scene in the virtual environment ([0200-0205] teaches that background can to different scenes which would indicate a change in color, contrast can adjusted and can having moving or flashing elements which would involve changes in color/brightness see also [0217-0218].).
Regarding claim 14, Krueger teaches the system of claim 1, wherein the manipulation of the at least one virtual object includes a change in brightness ([0165, 0189] teaches that the intensity/brightness of the target element can be changed as a cue), contrast ([0188]), color ([0165] the color of the target element can be change), direction ([0218] indicates that the target can move in different trajectories/directions se also [0215]), or location (Fig 6: 610, 612 and 614 indicate that the target element can change to different sides of the display) of the virtual object.
Regarding claim 15, Krueger teaches the system of claim 1, wherein the manipulation of the at least one virtual object includes random movement [0199; 0267]), discrete increasing angular movement, smooth movement ([0220] and Fig 15), or jittery movement of the virtual object (random movements could be interpreted also as jittery movements).
Regarding claim 16, Krueger teaches a method of screening for various medical conditions, the method comprising: 
displaying at least one virtual environment and at least one virtual object in the environment with a VR headset (300 – head-worn virtual reality unit.  Krueger [0186-0192; 0200-205] teaches a visual target element which is the equivalent of the virtual object and a background which is the equivalent of the environment.   Throughout, Krueger there are additional teachings about the target and background and their properties for various tests that can be performed using the system);
 wherein the VR headset includes an eye tracking component and 
a processor (124) in communication with a memory (134), the memory including instructions for measuring a change in one or more features of a patient's eyes with the eye tracking component ([0304; 0307-0308]), 
manipulating the at least one virtual environment or the at least one virtual object displayed by the VR headset; measuring parameter values representative of the change in one or more features of the patient's eyes after manipulating the virtual environment or the virtual object (Krueger throughout the disclosure teaches a variety of ways to manipulated the background/environment and the target/virtual object see Fig 6-8 and [0149-0223, 0268-0269] for different tests to causes changes in person’s eyes); and 
correlating the measured parameter values with predetermined baseline standards of symptoms associated with the various medical conditions (Claims 2 and 5 of Krueger teaches comparing the a signal gain and phase signal with a reference value to determine if normal.  Both gain and phase are based on eye tracking data see [0047-0048]. The reference value would be a predetermined baseline standard.  [00348; 0359] further teaches fitting the performance measures to a continuous scale where different portions of the scale correspond to below, normal, above normal.); and, 
predicting a medical condition based on the correlation with the predetermined baseline standards of symptoms associated with the various medical conditions and outputting the prediction (the reference value comparison would be in an indication of whether an abnormal medical condition is occurring); or,  outputting the correlation with the predetermined baseline standards of symptoms associated with the various medical conditions (([0332-0333] teaches outputting the results of the comparison/correlation for determining a normal or abnormal condition).
Regarding claim 17, Krueger teaches the method of claim 16, wherein measuring parameter values further comprises recording at least one of a timestamp ([0221-0222] eye position as a function of time would require timestamps ), a test state, scene settings, left pupil size ([0045; 00269; 0275-0276]), right pupil size ([0045; 00269; 0275-0276]), eye gaze to target cast distance, eye gaze to target cast vertical angle, eye gaze to target cast horizontal angle, eye horizontal angle to normal, eye vertical angle to normal (eye angle –[0232; 0308; 0047]), distance between eye focus points, eye position ([0308]), and eye jitter.
Claims 18 and 19 are rejected for substantially same reasons as claims 13 and 14 respectively.  
Regarding claim 20, Krueger teaches a method of operating a VR headset to screen for various medical conditions, the method comprising: initiating one or more software components configured to perform one or more tests with the VR headset which screen for the various medical conditions ([0304l 0397] – instruction stored in memory are equivalent of software); running the selected test according to instructions provided by the one or more software components ([0304; 0307] instructions control the processor which performs the function need  for teach test); activating an eye tracking hardware ([0304]); and saving and outputting data generated after running the selected test  ([0308; 0332]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Port (US 2016/0213301).
Regarding claim 3, Krueger teaches the system of claim 1, but Krueger does not explicitly teach  a light blocking device mounted to the VR headset.
Port does teach a virtual reality headset with a light blocking device mounted to the VR headset (Port [0072] teaches virtual reality mask with seal that blocks outside light see also [0071; 0075; 0050])
In view of the teachings of Port, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light blocking device as is disclosed by Port to the virtual reality headset taught by Krueger in order in to block external light which would allow the headset operate in direct sunlight (Port [0072]) and further the light blocking device would aid in blocking peripheral vision which would decrease an distraction from the user experience/testing (Krueger [0058])

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of MacDougall (US 2005/0099601).

Regarding claim 10, Krueger teaches the system of claim 1, but Krueger does not explicitly teach a host computer associated with the VR headset and a display device for the host computer, wherein the display device is configured to show a real-time representation of the patient's eyes.
MacDougall teaches an eye tracking head set system ([0002]) equivalent to the one taught by Krueger where a host computer associated with the headset and a display device for the host computer, wherein the display device is configured to show a real-time representation of the patient's eyes (MacDougall [0026; 0048] and Fig 9.  [0017] further indicates that video should be real-time in order allow the clinician to follow and interpret the data).
In view of the teachings of MacDougall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the real-representation of the patient’s eye as is disclosed by MacDougall to the system taught by Krueger in order to enable the data to be presented in an a more meaningful fashion to the clinician (MacDougall [0048]).
Regarding claim 11, Krueger as modified teaches the system of claim 10 and MacDougall further teaches that the real-time representation includes a pair of animated eyes and a visual depiction of tracking by the eye tracking component (MacDougall [0026; 0048] teaches animated eyes along with cross hairs and line site indicator to visually depict the eye movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include make an animated representation of the patient’s eye as is disclosed by MacDougall to the system taught by Krueger because real video images of the eyes can be difficult to perceive motion see MacDougall [0017; 0026])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross (US 2019/0239790) teaches an eye tracking system and methods for analyzing eye tracking data to diagnose medical conditions see Fig 2a and 2b and [0031-0033, 0100]
Guzik (US 2019/0008441) virtual reality system for determining brain injury and analysis methods see Fig 2a-c
McGrath (US 2020/0129063) teaches measuring and analyzing pupil size to determine concussion state see Figs 4-12
Oz (US 2020/0329961) teaches various methods for evaluating visual impairments using eye tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792